Citation Nr: 0407075	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  94-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disability.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1954 to 
July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied entitlement to 
service connection for a lung disability due to asbestos 
exposure.  By March 1997 and July 1998 decisions, the Board 
remanded this claim for additional development.  The Board 
then denied the appellant's claim for service connection for 
a lung disability due to asbestos exposure in a March 2000 
decision.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a May 2001 Order, the Court, pursuant to VA's Motion for 
Remand, vacated the Board's March 2000 decision and returned 
the case to the Board for further development and re-
adjudication.                

By a June 2002 decision, the Board determined that a March 
1981 rating decision, which denied entitlement to service 
connection for a lung disability, was final.  The Board also 
concluded that new and material evidence had been received to 
reopen the previously denied claim of service connection for 
a lung disability.  Following a de novo review of the claim, 
the Board directed that additional development be undertaken.  
This has been completed and will be discussed below. 


FINDING OF FACT

The appellant's lung disability, currently diagnosed as 
chronic obstructive pulmonary disease, with emphysema and 
interstitial fibrosis, is attributable to his period of 
military service.   




CONCLUSION OF LAW

Service connection for the appellant's chronic obstructive 
pulmonary disease, with emphysema and interstitial fibrosis, 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, the appellant was first informed of the 
VCAA in an April 2001 letter from the RO.  Therefore, given 
that this matter comes before the Board on appeal of a 
September 1993 rating action, and that the VCAA was not 
signed into law until November 2000, it is clear that it was 
not until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  However, the Board observes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant was issued a statement of 
the case in November 1993, and has been provided numerous 
subsequent supplemental statements of the case, apprising him 
of VA actions in this case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 1999 and November 2002, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim, and that the November 2002 VA 
examination included a medical nexus opinion concerning his 
lung disability.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, the Board finds that 
VA did not have a duty to assist that was unmet.  The Board 
also finds that, in light of the above, the facts relevant to 
this appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  

II.  Factual Background

The Board notes that the appellant's service medical records 
are not of record.  A May 1980 response from the National 
Personnel Records Center shows that the appellant's records 
were likely lost in a 1973 fire.  However, information 
obtained from the hospital admission cards created by the 
Office of the Surgeon General and Department of the Army, and 
the appellant's separation examination, dated in July 1956, 
are available.  Information from hospital admission cards 
created by the Office of the Surgeon General, Department of 
the Army, contains an entry for the appellant which reflects 
that he was hospitalized from August to September 1954 for 
pneumonia.  In addition, the appellant's July 1956 separation 
examination shows that at that time, the appellant's lungs 
and chest were clinically evaluated as normal, and a chest x-
ray was negative.  

The appellant's DD 214, Report of Separation From the Armed 
Forces of the United States, shows that he served in the 
United States Army from July 1954 to July 1956.  The 
appellant's Military Occupational Specialty (MOS) was as a 
mechanic.  

In May 1980, the appellant underwent a VA examination.  At 
that time, he complained of occasional pain in his left chest 
area.  A chest x-ray reflected that the appellant's lungs 
were free of infiltration, but showed minimal interstitial 
fibrosis and emphysema.  The impression was minimal 
interstitial fibrosis and emphysema.  Following the physical 
examination and a review of the appellant's chest x-ray, the 
examiner diagnosed pulmonary emphysema and fibrosis.  

In January 1981, a hearing was conducted at the RO.  At that 
time, the appellant testified that his MOS during service was 
as a mechanic.  The appellant stated that as a mechanic, he 
was exposed to asbestos dust while cleaning brake drums and 
brake linings.  He contended that his currently diagnosed 
emphysema was related to his in-service asbestos exposure.  
According to the appellant, following his discharge, he 
worked as an automotive electrician for approximately 10 
years.  The appellant reported that he then worked at a 
filling station that was owned by his wife.  He indicated 
that although he worked as a mechanic at the filling station, 
he did not do brake work.  

Private medical records, from September 1986 to April 1993, 
show that in March 1993, the appellant had a chest x-ray 
taken after complaining of shortness of breath.  The x-ray 
was interpreted as showing no evidence of acute infiltrate.  
Heart size and pulmonary vasculature appeared normal.  There 
was a small zone of atelectasis of the left lower lung.  The 
records also reflect that in April 1993, it was noted that 
the appellant had "[chronic obstructive pulmonary disease]-
asbestosis."     

In January 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that his MOS during service was 
as a wheel vehicle mechanic.  The appellant stated that he 
had to clean the brake linings and pull the wheels on all 
wheeled vehicles, including jeeps, trucks, and ambulances.  
He indicated that due to his job as a mechanic, he was 
exposed to asbestos.  According to the appellant, following 
his discharge, he worked as an equipment electrician, 
rebuilding generators and alternators, "anything 
electrical."  The appellant reported that he then worked at 
the National Mine Service as a shear operator, cutting metal.  
He revealed that he worked at the National Mine Service for 
five years, and that he subsequently ran a service station 
for 10 years.  According to the appellant, he had to stop 
working in 1980 due to a back disability.  

Private medical records reflect that in January 1994, the 
appellant had a chest x-ray taken after complaining of 
shortness of breath.  The x-ray was interpreted as showing 
changes compatible with chronic obstructive pulmonary 
disorder.  

In April 1999, the appellant underwent a VA examination.  At 
that time, the examining physician noted that the claims file 
had been reviewed.  The appellant stated that his MOS while 
he was in the military was as a wheel vehicle mechanic and 
that he cleaned brakes.  He indicated that he was exposed to 
asbestos during service.  According to the appellant, he 
currently had pulmonary fibrosis.  The examiner noted that 
pulmonary fibrosis was adequately documented throughout the 
appellant's chart.  The examiner also indicated that there 
was a paucity of any information regarding asbestos exposure 
or a diagnosis of asbestosis.  According to the examiner, 
there was no "B" film that had been reviewed, and there was 
no objective information that diagnosed or labeled 
asbestosis.  The examiner reported that pulmonary fibrosis 
and asbestosis were two separate entities.  The appellant's 
chest x-ray showed chronic obstructive pulmonary disease.  
According to the examiner, the appellant smoked from 1968 to 
1992, and he continued to smoke.  Following the physical 
examination, the appellant was diagnosed with the following: 
(1) pulmonary fibrosis, (2) chronic obstructive pulmonary 
disorder, (3) nicotine dependence, and (4) decreased 
diffusion capacity secondary to pulmonary fibrosis.  The 
examiner noted that the appellant had documentation of 
pulmonary fibrosis and emphysema.     

VA Medical Center outpatient treatment records, from December 
1999 to February 2001, show intermittent treatment for the 
appellant's chronic obstructive pulmonary disorder.  The 
records also reflect that in August 2000, the appellant had a 
chest x-ray taken.  The pertinent diagnosis was pulmonary 
emphysema.  

In November 2002, the appellant underwent a VA examination.  
At that time, the examining physician noted that he had 
reviewed the appellant's claims file.  The 


examiner stated that the appellant had a history of severe 
chronic obstructive pulmonary disorder, with emphysema, and 
interstitial fibrosis.  The examiner noted that the appellant 
was exposed to asbestos while he was in the military.  
According to the examiner, the appellant smoked half a pack 
of cigarettes a day for approximately 30 years.  The examiner 
reported that in August 2002, the appellant had a chest x-ray 
taken which showed emphysema, with no acute infiltrate.  
Following the physical examination, the examiner diagnosed 
severe chronic obstructive pulmonary disease, with emphysema 
and interstitial fibrosis, and opined that that it was as 
likely as not related to exposure to asbestos exposure during 
service.   

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as 


such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for a lung 
disability, currently diagnosed as chronic obstructive 
pulmonary disease, with emphysema and interstitial fibrosis, 
is warranted.  In the instant case, the appellant contends 
that during service, due to his MOS as a mechanic, he was 
exposed to asbestos while cleaning brake drums and linings.  
The appellant maintains that his currently diagnosed chronic 
obstructive pulmonary disease, with emphysema and 
interstitial fibrosis, is due to his in-service asbestos 
exposure.  

In this case, the Board recognizes that there is no evidence 
of record showing that the appellant was exposed to asbestos 
during service.  In this regard, the Board notes that in the 
appellant's April 1999 VA examination, the examiner stated 
that there was a paucity of any information regarding 
asbestos exposure or a diagnosis of asbestosis.  Thus, the 
examiner did not address the question as to whether the 
appellant's diagnosed pulmonary fibrosis, chronic obstructive 
pulmonary disorder, and/or emphysema were related to in-
service asbestos exposure.  However, the Board notes that as 
to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), that provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular were 
included in VA Adjudication Procedure Manual, M21-1 (M21- 1), 
Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, the M2-1 
provisions regarding asbestos exposure were amended.  The new 
M21-1 guidelines were set forth at M21-1, Part VI, para. 7.21 
(Oct. 3, 1997).  The DVB circular, now incorporated in the M-
21, notes, among 


other things, that inhalation of asbestos fibers can produce 
fibrosis and tumors; that asbestosis is the most common 
disease associated with asbestos exposure, but that it may 
also produce pleural effusions and fibrosis, among other 
conditions; that some of the major occupations involving 
exposure to asbestos include servicing of friction products, 
such as brake linings; that the latent period varies from 10 
to 45 or more years between first exposure and development of 
disease; and that exposure to asbestos may be brief or 
indirect.  

The appellant's DD 214 confirmed that his MOS was as a 
mechanic.  Therefore, in light of the above, and given that 
the appellant had testified that he had worked on brake 
linings during service, the Board concedes that the appellant 
was exposed to asbestos during his period of active service.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
chronic obstructive pulmonary disease, with emphysema and 
interstitial fibrosis, is attributable to his period of 
active service, specifically to his in-service asbestos 
exposure, is supported by the medical evidence of record.  In 
this regard, the November 2002 VA examiner stated that the 
appellant was exposed to asbestos while he was in the 
military.  In addition, the examiner diagnosed the appellant 
with severe chronic obstructive pulmonary disease, with 
emphysema and interstitial fibrosis, and he opined that that 
was as likely as not related to exposure to asbestos during 
service.  38 C.F.R. § 3.303(d).

In light of the above, the medical evidence is at least in 
equipoise with regard to whether the appellant's lung 
disability, currently diagnosed as chronic obstructive 
pulmonary disease, with emphysema and interstitial fibrosis, 
is attributable to his period of active military service, 
specifically to his in-service asbestos exposure.  Therefore, 
the benefit of the doubt is resolved in the appellant's favor 
by finding that his current chronic obstructive pulmonary 
disease, with emphysema and interstitial fibrosis, is 
attributable to his military service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, with emphysema and interstitial fibrosis, 
is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



